JUSTICE EGAN delivered the opinion of the court: This case is another in a considerable number of cases involving the “fireman’s rule” in Illinois, but it is the first case which questions the rule’s effect on the right of contribution between tortfeasors. On January 3, 1989, Douglas Maicach, a member of the South Holland fire department, was killed while he was fighting a fire involving a propane gas-powered forklift truck owned by the defendant, ANR Freight System, Inc. (ANR), at a freight terminal maintained by ANR. Adrian Vroegh, the administrator of the estate of Douglas Maicach, filed a multi-count wrongful death complaint against the defendants, Worthington Industries, Inc. (Worthington), the manufacturer of the propane tank; Petrolane Gas Services, Ltd. (Petrolane), the supplier of the propane tank; J & M Forklift (J&M), which performed repairs on the forklift and ANR. Worthington and Petrolane filed third-party complaints against ANR for contribution. ANR filed motions pursuant to section 2 — 615 of the Code of Civil Procedure (Ill. Rev. Stat. 1989, ch. 110, par. 2 — 615) to dismiss the wrongful death complaint against ANR and the third-party complaints of Worthington and Petrolane against ANR. The trial judge allowed all of ANR’s motions to dismiss based on the “fireman’s rule.” In this appeal the plaintiff and the third-party plaintiffs maintain that the “fireman’s rule” does not apply under the facts alleged in their complaints. THE WRONGFUL DEATH ACTION The plaintiff’s complaint alleged that ANR, with a conscious disregard for the safety of others, made the decision to utilize a forklift truck which had been modified from a gas-powered to propane-powered energy source without any approval or consultation with the manufacturer of the truck although it knew that use of the forklift truck with “unapproved modifications of any energy source by untrained personnel was likely to cause injury to others.” The forklift truck caught fire and South Holland firefighters, including Douglas Maicach, were summoned to the freight terminal. While Douglas Maicach was “in performance of his duties” and was “in proximity” to the forklift truck, the propane tank exploded; all or part of the tank struck Douglas Maicach and killed him. ANR makes no issue of the sufficiency of the complaint to allege acts of negligence on the part of ANR. In Dini v. Naiditch (1960), 20 Ill. 2d 406, 170 N.E.2d 881, a fireman was killed when a staircase that he was climbing inside a burning building unexpectedly collapsed. Under the common law before Dini, a fireman was considered a licensee to whom a landowner owed no duty except to refrain from willful and wanton misconduct. The Dini court reviewed the trend of other jurisdictions which, in an attempt to ameliorate the harsh effects of the licensee status, raised the status of firefighters to invitees. Our supreme court chose to abandon the distinction between licensees and invitees but held that landowners owed firefighters a duty of reasonable care to keep their premises safe. Although Dini established a landowner’s general duty to firefighters, the precise scope of that duty has been refined by subsequent case law. Later cases have held that a firefighter may recover from injuries resulting from causes independent of the fire, but may not recover for acts of negligence which caused the fire or brought the firefighter to the premises. A landowner, therefore, is insulated from liability under the “fireman’s rule” when the injuries are causally related to the fire itself and the risks inevitably associated with fighting the fire. See Court v. Grzelinski (1978), 72 Ill. 2d 141, 379 N.E.2d 281; Washington v. Atlantic Richfield Co. (1976), 66 III. 2d 103, 361 N.E.2d 282; Young v. Toledo, Peoria & Western R.R. Co. (1977), 46 Ill. App. 3d 167, 360 N.E.2d 978; Erickson v. Toledo, Peoria & Western R.R. (1974), 21 Ill. App. 3d 546, 315 N.E.2d 912. The supreme court has explained the public policy consideration for the rule: “This distinction evolved for two mutually supportive reasons. First, since most fires occur because of the negligence of the landowner or occupier, it was believed that the imposition of a duty to prevent fires from occurring or spreading on a person’s premises would place an unreasonable burden upon the person who owned or occupied improved land. [Citations.] This public policy consideration, however, tended to undermine the general duty imposed upon landowners or occupiers to exercise reasonable care to keep their premises safe. A compromise was reached with regard to firemen, recognizing that the risk of harm from fire is inherent in a fireman’s occupation.” Court, 72 Ill. 2d at 148.  The “fireman’s rule” has been interpreted to mean that a firefighter, who enters upon property to fight a fire, assumes the risk of being injured by causes related to the fire, but not those risks which are unrelated to the fire. (McShane v. Chicago Investment Corp. (1992), 235 Ill. App. 3d 860, 601 N.E.2d 1238.) The rationale for the rule is based on the fact that firefighters receive specialized training to anticipate and encounter risks associated with fires; while a firefighter may be able to recover for unexpected or hidden dangers, he may not recover for injuries caused by dangers which his training and experience would lead him to reasonably anticipate. Court, 72 Ill. 2d at 148. In three cases, two firefighters and one policeman recovered for injuries. In Dini v. Naiditch (1960), 20 Ill. 2d 406, 170 N.E.2d 881, the supreme court stated that the collapsed staircase, which was unaffected by the fire, had been defectively constructed. The court also noted that the storage room located near the staircase contained highly flammable products, including paint and benzene, the corridors were filled with trash and there were no fire doors. The court upheld a verdict for the plaintiff because the failure of the property owner to exercise reasonable care in the maintenance of the property resulted in the death of a firefighter who was in a place where he might reasonably be expected to be. In Hedberg v. Mendino (1991), 218 Ill. App. 3d 1087, 579 N.E.2d 398, while responding to a call about a prowler on the premises, the plaintiff policeman was injured when he tripped on a depressed portion of a sidewalk leading to the premises. The appellate court reversed the dismissal of the plaintiff’s complaint, finding that the plaintiff’s injury arose from a cause independent of the reason that the officer was called to the premises. The court applied the “fireman’s rule” and noted that firefighters are not allowed recovery for injuries sustained by risks that are associated with fighting a fire and are reasonably anticipated, but they do not assume risks that are “hidden from or unanticipated by the fire fighters.” Hedberg, 218 Ill. App. 3d at 1090. In the third case in which the court found that the “fireman’s rule” permitted recovery, Harris v. Chicago Housing Authority (1992), 235 Ill. App. 3d 276, 601 N.E.2d 1011, when the firefighters attempted to connect the fire hoses to the water standpipes, there was no water pressure. The plaintiff alleged that due to the dysfunctional standpipes, the firefighters were unable to fight the fire with water and that a continuous build up of heat and gases occurred which caused the explosion. In reversing dismissal of the complaint the appellate court said this: “The key issue in the case before us is whether the explosion which injured the plaintiff fireman was an inherent risk assumed by the plaintiff upon entering defendant’s premises or whether it can be attributed to an independent act of negligence by defendant, such as failing to inspect and maintain operable standpipes in accordance with fire safety regulations. * * * Explosions are not normally equated with a fire although they do occur. The additional element in this case is the lack of water, which is another force or agency which a fireman would reasonably expect to be available. No fireman would be expected to fight a fire without water. This is a plain and simple axiom. Because of the lack of water, certain gases or fumes were put into the process of compression and resultant expansion which engendered an explosion. This brings this case within the purview of Dini and perhaps expands the concept by introducing a force set into motion by defendant’s negligence in failing to maintain operable standpipes.” Harris, 235 Ill. App. 3d at 279. However, in other fire-related injury cases, firefighters were denied recovery. In Coglianese v. Mark Twain Ltd. Partnership (1988), 171 Ill. App. 3d 1, 524 N.E.2d 1031, the fireman was overcome by smoke, soot and noxious gases and died of suffocation. The complaint alleged that the defendant hotel owner had created a latent hazard by constructing interior walls of materials which were not fire resistant, were highly combustible, and were in violation of various building and fire prevention codes. In affirming dismissal of the complaint, the appellate court refused to impose liability on the landowner because the plaintiff had failed to show how the condition of the defendant’s walls had produced gases or smoke that were unusual in any manner or different in type, quality or amount from those of an ordinary fire. The court noted that a firefighter is trained to expect the unexpected and it would be unrealistic for the law to pretend otherwise. The court emphasized that the significant link of proximate cause was missing and held that the great amount of smoke and noxious fumes were not an independent cause of the fire, but only contributed to the severity of the fire. In Luetje v. Corsini (1984), 126 Ill. App. 3d 74, 466 N.E.2d 1304, the appellate court affirmed the dismissal of a complaint where the plaintiff firefighter was injured by part of a chimney that fell during the fire. The court noted that the landowner’s duty included warning the firefighter of known latent defects. The Luetje court also held that the nature of the defendant’s conduct, framed as willful and wanton, does not determine the issue of landowner liability. That holding of Luetje is particularly significant because the effect of the holding is that the firefighter could not recover even if he were to be considered a licensee, as he was before Dini. In Horcher v. Guerin (1968), 94 Ill. App. 2d 244, 236 N.E.2d 576, the appellate court upheld judgment notwithstanding the verdict for the premises owner where the firefighter used a ladder to break second-floor windows for ventilation and a piece of glass struck and injured his eye. The Horcher court, like the Luetje court, reasoned that the duties of a firefighter expose him to risk from fire and that falling structures and broken glass are reasonable risks of the profession. Both courts, therefore, relied on the fact that the injuries suffered were not caused by circumstances independent of the fire, but rather were part of the risk normally associated with firefighting. We turn now to the allegations of the complaint. All facts properly pleaded in the complaint must be taken as true. A cause of action should not be dismissed on the pleadings unless it clearly appears that no set of facts can be proved which would entitle a plaintiff to recover. Ogle v. Fuiten (1984), 102 Ill. 2d 356, 466 N.E.2d 224. It is alleged that ANR modified (or changed) from a gasoline-powered energy source to a propane-powered energy source without any approval or consultation with the manufacturer of the truck although it knew that use of the forklift truck with “unapproved modification of any energy source by untrained personnel was likely to cause injury to others.” The truck caught fire, and Douglas Maicach was trying to put the fire out when the propane tank exploded. All or part of the tank struck Maicach. Because ANR did not and does not specifically attack the sufficiency of the allegations to charge negligence on the part of ANR and thereby give the plaintiff an opportunity to amend the complaint, we will consider the allegations to be allegations of negligence on the part of ANR.  We conclude that the plaintiff would never be able to prove any set of facts which would establish that the deceased’s injuries were sustained by risks that are not associated with fighting fires and would not be reasonably anticipated by a firefighter. The forklift truck itself was on fire. Maicach, like any reasonable person, must have realized that the source of the forklift power, be it gasoline or propane, was highly combustible and could explode. The danger to Maicach and the risks he had to take were apparent. We are not persuaded by the plaintiff’s argument that the explosion of the propane tank was different from an explosion of a gasoline tank in that the explosion of the propane tank caused the tank itself or parts of the tank to act like projectiles. We are not convinced that there are significant differences in the reactions of exploding gasoline tanks and exploding propane tanks. The difference between a gasoline tank explosion with attendant spewing of flaming gasoline and an explosion of a propane tank which causes shards of metal to act like shrapnel is a nicety of physics and chemistry that we refuse to find controlling here. But we do not rest our conclusion on whether there are or are not some differences in the reactions. The plaintiff’s argument is that the deceased might have anticipated an explosion by a gasoline tank which would be one type of reaction, but he might not have anticipated the reaction caused by the explosion of a propane tank. In short, the plaintiff’s argument is that the deceased might have expected an explosion, but he did not expect the type of explosion that occurred. We disagree. As was said in Coglianese, a fireman is trained to expect the unexpected, and it would be unrealistic for the law to pretend otherwise. (Coglianese, 171 Ill. App. 3d at 8.) We find that Coglianese is strong support for ANR’s position here. Indeed, we find that the facts of Coglianese were stronger for the plaintiff than are the facts in this case. Nonetheless, the appellate court upheld dismissal of a complaint. In Coglianese, the dangers the firefighter faced were not apparent, and the defendant violated fire safety provisions of the municipal code. In the case before us, the danger of some type of explosion was apparent, and there are no allegations of violations of any ordinances. In Harris, the case upon which the plaintiff heavily relies, the firefighters could not reasonably have anticipated that there would be no water, and the absence of water was caused by the negligence of the defendant. Consequently, we do not believe that Harris is support for the plaintiff’s position here. For these reasons, we conclude that the trial judge properly dismissed the plaintiff’s complaint against ANR. The judgment of the circuit court dismissing the plaintiff’s complaint is affirmed. THE THIRD-PARTY ACTIONS Count II of the plaintiff’s complaint alleged that Petrolane was in the business of supplying propane and pressurized tanks as a power source for equipment, including forklift trucks. Before the date of the accident Petrolane supplied a tank of propane gas to ANR, which was used to power the forklift truck. Petrolane was negligent in that it supplied a propane tank with a defective safety valve incapable of proper venting to avoid explosion when the tank came into proximity with fire; it failed to provide proper and adequate warning as to safe usage of its propane tank; and it improperly filled the tank with propane. In count III the plaintiff alleged that Worthington was in the business of manufacturing, selling and delivering propane cylinders for use as containers for propane gas. Before the date of the accident, Worthington sold the propane cylinder to Petrolane. At the time it left the control of Worthington, the propane cylinder was in an unreasonably dangerous condition in that it was “of a design such that it was likely to explode when subject to the foreseeable exposure to extreme heat.” Count III of Petrolane’s complaint sought contribution from ANR and alleged five specific acts which constituted misuse of the propane tank. Petrolane also alleged in another count that ANR failed to train and supervise its personnel in the proper positioning and loading of the propane tank, failed to inspect the propane tank bracket device, bracket straps and centering pin, failed to correct a dangerous condition and failed to warn the decedent of the dangerous condition. Worthington’s third-party complaint for contribution against ANR in substance repeated the same allegations of Petrolane’s complaint. In response to ANR’s motion to dismiss, Worthington filed the affidavit of Kenneth Robbins, the engineering manager of a subsidiary of Worthington. In that affidavit Robbins said that an application of heat to propane tanks, in general, will cause internal pressure to build; and if the pressure-relief valve is properly functioning, explosions should not occur even when exposed to the heat of the fire because internal tank pressure will be dissipated by the opening of the pressure-relief valve. ANR does not make any issue of Worthington’s reference to the affidavit of Robbins. Worthington and Petrolane argue that under the allegations of their complaints ANR “created a latent and unforeseeable danger” and that, therefore, ANR’s conduct was “outside the protection of the ‘fireman’s rule.’ ” Worthington also argues that the “fireman’s rule” should not apply to one “who negligently alters the condition of a product which causes injury to a fireman on his premises.” Worthington points out that under Court v. Grzelinski (1978), 72 Ill. 2d 141, 379 N.E.2d 281, a manufacturer is liable to a firefighter under strict liability and that, therefore, so should one who has altered the condition of the manufacturer’s product which proximately caused injury to a firefighter. ANR has briefly responded to the arguments of Worthington and Petrolane in which they cite Court, but the main thrust of ANR’s argument is that the complaints of Worthington and Petrolane are barred by the doctrines of res judicata or collateral estoppel. ANR’s argument is that the Contribution Act (Ill. Rev. Stat. 1989, ch. 70, par. 302 et seq.) requires contribution only from one tortfeasor to another; the dismissal of the plaintiff’s complaint against ANR is an adjudication that ANR is not a tortfeasor; therefore, there can be no contribution by ANR to Petrolane and Worthington. Section 2 of the Contribution Act (Ill. Rev. Stat. 1989, ch. 70, par. 302) provides: “[W]here 2 or more persons are subject to liability in tort arising out of the same injury to person or property, or the same wrongful death, there is a right of contribution among them.” ANR relies upon three cases: Enblom v. Milwaukee Golf Development (1992), 227 Ill. App. 3d 623, 592 N.E.2d 190; McCombs v. Dexter (1989), 186 Ill. App. 3d 484, 542 N.E.2d 1245; and Northrup v. Allister Construction Co. (1987), 163 Ill. App. 3d 221, 516 N.E.2d 586. In Enblom, the plaintiff sued the owner of a shopping center and a general contractor who was doing work in the shopping center. The shopping center filed a third-party complaint against the general contractor for contribution. The general contractor filed a motion for summary judgment supported by an affidavit which stated that the general contractor was not working at the shopping center at the time of the plaintiff’s injury. The trial judge entered summary judgment in favor of the general contractor and against the plaintiff. The general contractor then filed a motion for summary judgment on the third-party complaint, and the trial court granted summary judgment to the general contractor. The appellate court affirmed, holding that the third-party plaintiff was collaterally estopped from asserting a claim for contribution because the summary judgment for the general contractor in the underlying action was an adjudication that the general contractor was not a tortfeasor. In McCombs, the plaintiff was injured when she fell in a tavern. She sued the operators of the tavern and the owner of the building. The complaint alleged that the tavern operator and the landlord were guilty of the same acts of negligence. In addition, the complaint alleged that the landlord maintained a building with structural defects. Summary judgment was entered in favor of the landlord. The trial court also granted summary judgment to the landlord on the tavern owner’s third-party complaint for contribution. The appellate court affirmed on the ground that summary judgment for the landlord on the underlying complaint was an adjudication that the landlord was not a tortfeasor. In Northrup, the plaintiff, a social guest, sued her host for injuries suffered when she fell on a staircase in her host’s home. The plaintiff also sued the builder of the home, who filed a third-party action for contribution against the homeowner. Summary judgment was granted in favor of the homeowner on the underlying complaint. Later, summary judgment was granted to the homeowner on the builder’s third-party complaint. The appellate court affirmed on the ground that the homeowner had conclusively been found not guilty of any liability to the plaintiff. The appellate court distinguished the cases cited by the third-party plaintiff thus: “[The third-party plaintiff cites a number of cases in which contribution was allowed despite the fact that the party from whom contribution was sought had been sued by the plaintiff and found not liable because of a statutory immunity. In Stephens v. McBride (1983), 97 Ill. 2d 515, 455 N.E.2d 54, our supreme court held that plaintiff’s failure to comply with the notice provisions of the Local Governmental and Governmental Employees Tort Immunity Act [citation] did not render the defendant village immune from another defendant’s countersuit for contribution. [Citation.] Similarly, in Wirth v. City of Highland Park (1981), 102 Ill. App. 3d 1074, 430 N.E.2d 236, this court held that defendant’s interspousal immunity from suit by plaintiff did not constitute a defense to a countersuit for contribution brought by a third party. [Citation.]” Northrwp, 163 Ill. App. 3d at 226. We have some misgivings about the holdings of each of the cases cited by ANR. Collateral estoppel provides that an issue which has been addressed by a court of competent jurisdiction cannot be relitigated in a later action between the same parties or their privies in the same or a different cause of action. (Simcox v. Simcox (1989), 131 Ill. 2d 491, 546 N.E.2d 609.) We question whether privity existed between the defendants and the third-party defendants in those cases. The ramifications of the holdings are disturbing. In every case involving codefendants who file claims for contribution, it would behoove each of those defendants to resist any attempt by other defendants to avoid liability in the underlying complaint. But whether the holdings are correct we need not decide because the cases are distinguishable. Before collateral estoppel may properly be raised in a second case, the issue adjudicated in the first case must be the same issue raised in the second case. (Spiller v. Continental Tube Co. (1983), 95 Ill. 2d 423, 447 N.E.2d 834.) In Enblom, a fact crucial to both the complaint and the third-party complaint was decided, namely, whether the third-party defendant was present at the time of the plaintiff’s injury. Moreover, the third-party plaintiff was invited to participate in the third-party defendant’s motion for summary judgment against the plaintiff and to resist it but did not do so. In McCombs, the defendant and the third-party defendant were charged by the plaintiff with some of the same acts of negligence. In Northrwp, the court pointedly noted that the third-party plaintiff made no allegations of misconduct against the third-party defendant that the underlying complaint did not contain. In the case before us, there is no privity between ANR and Petrolane and Worthington; the allegations of negligence by the plaintiff against ANR are different from the allegations by the plaintiff against Worthington and Petrolane; and the allegations of Petrolane and Worthington against ANR are different from the allegations of the plaintiff against ANR. In support of their argument that summary judgment in favor of ANR in the underlying complaint does not collaterally estop them from maintaining their actions for contribution, Petrolane and Worthington cite Doyle v. Rhodes (1984), 101 Ill. 2d 1, 461 N.E.2d 382; Moon v. Thompson (1984), 127 Ill. App. 3d 657, 469 N.E.2d 365; and Wirth v. City of Highland Park (1981), 102 Ill. App. 3d 1074, 430 N.E.2d 236. In Doyle, the plaintiff sued a motorist for injuries suffered while the plaintiff was working. The motorist filed a third-party action against the plaintiff’s employer for contribution. The trial court dismissed the third-party action on the ground that the employee could not recover in tort from his employer because of the limits of the employer’s liability under the Workers’ Compensation Act (Ill. Rev. Stat. 1981, ch. 48, pars. 138.5(a), 138.11). The supreme court reversed the dismissal, reasoning that the “immunity” granted the employer under the Act was an affirmative defense which could be waived by the employer. Doyle, 101 Ill. 2d at 10. In Moon, a minor plaintiff was struck by an automobile driven by the defendant, who filed a third-party action against the plaintiff’s father for contribution. The third-party complaint alleged that the father had negligently performed his statutory duty to oversee the actions of his child. (Ill. Rev. Stat. 1977, ch. 951/2, par. 11 — 1501(b).) The trial court dismissed the third-party complaint on the ground that the common law doctrine of parental tort immunity barred the plaintiff from suing his father and that, therefore, the father could never be held liable in tort. The appellate court reversed the dismissal. In Wirth, the plaintiff was injured when she fell in a building owned by the defendant city. The city filed a complaint for contribution against the plaintiff’s husband, alleging that it was he who maintained and controlled the property. The husband filed a motion to dismiss the third-party complaint on the basis of the interspousal tort immunity statute. (Ill. Rev. Stat. 1979, ch. 70, par. 302(a).) The trial court denied the motion to dismiss, and the appellate court affirmed. ANR seeks to distinguish the cases cited by Petrolane and Worthington with the claim that those cases involved doctrines or a statute which conferred immunity and that the “fireman’s rule” is a rule of substantive law and not of immunity. Implicit in ANR’s argument is the corollary argument that the “fireman’s rule” must be one or the other and cannot be both. We refuse to accept that corollary argument. It is the effect of the rule that is controlling, whether it be considered a rule of substantive law or not. Two cases from other jurisdictions have characterized the effect of the “fireman’s rule” to be a grant of immunity. (See Mahoney v. Carus Chemical Co. (1986), 102 N.J. 564, 510 A.2d 4; Hauboldt v. Union Carbide Corp. (1991), 160 Wis. 2d 662, 467 N.W.2d 508.) The Wisconsin case is particularly pertinent factually. In Hauboldt, Thomas Coleman repaired automobiles in a garage where he kept acetylene tanks. A furnace Coleman kept in the garage started a fire. The fire spread and eventually caused an acetylene tank to explode which injured the plaintiff firefighter. Before the explosion, the police asked Coleman if there were some sealed containers that might explode. Coleman said that there were a container of paint thinner and a gas tank. He did not tell the police of the acetylene tanks. The plaintiff sued the manufacturer of the acetylene tank, but not Coleman. The manufacturer sued Coleman for contribution, not for negligence in starting the fire, but for failure to warn the firefighters of the presence of acetylene tanks. The Wisconsin Supreme Court recognized that “there is no common liability between [the manufacturer of the acetylene tank] and Coleman because Coleman was immune under the firefighter’s rule.” (Emphasis added.) Hauboldt, 160 Wis. 2d at 682, 467 N.W.2d at 516. A jury returned a verdict in favor of the plaintiff and against the manufacturer for 88% of the award and against Coleman for 12% of the award. The Wisconsin Supreme Court affirmed the judgment, holding that the manufacturer was not entitled to the benefit of the “fireman’s rule.” The right of the manufacturer to seek contribution from Coleman, even though Coleman was not liable to the plaintiff under the “fireman’s rule,” was unquestioned.  We agree with ANR that we should look to Washington v. Atlantic Richfield Co. (1976), 66 Ill. 2d 103, 361 N.E.2d 282, and not Dini, as the progenitor of the “fireman’s rule.” In Washington, a divided supreme court held for the first time that the liability of a possessor of land for injuries to a firefighter did not extend to acts of negligence which cause a fire. Later, the appellate court held that the rule of Washington applied even if the possessor of land had been guilty of willful and wanton misconduct. (Luetje v. Corsini (1984), 126 Ill. App. 3d 74, 466 N.E.2d 1304.) As we previously pointed out, before Dini, the possessor of land would have been liable for willful and wanton negligence which injured a firefighter. In our judgment, the “fireman’s rule” is a modification of the common law and absolves persons from liability for some acts of their own negligence. We see no appreciable difference between the absolution provided under the “fireman’s rule” and the common law immunity granted parents from actions brought by their own children or statutory interspousal immunity. They are all based on public policy. The cases cited by Petrolane and Worthington are persuasive. Our conclusion is in keeping with the broad pronouncement of the supreme court that the Contribution Act is “to reach anyone who is culpable regardless of whether they have been immunized from a direct tort action by some special defense or privilege.” Doyle v. Rhodes, 101 Ill. 2d at 9. We judge that the dismissal order in favor of ANR and against the plaintiff does not collaterally estop Worthington and Petrolane from maintaining a third-party action for contribution from ANR. The judgment in favor of ANR and against Worthington and Petrolane is reversed and the cause remanded for further proceedings. Judgment affirmed in part and reversed and remanded in part. McNAMARA, P.J., concurs.